Examiner’s Comment
	The terminal disclaimer filed on 6/1/2022 has been approved. Therefore, the double patenting rejections of record have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Gerald Stevens Reg. No. 75,639 on June 27, 2022.
In the claims:
Claim 1, line 6, --at least three-- has been inserted before the recitation of “IDT electrodes”.
Claim 1, lines 13 and 19, --the-- has been inserted before each instance of “first busbars”.
Claim 1, lines 14 and 20, --the-- has been inserted before each instance of “second busbars”.
Claim 1, line 19, “the busbars” has been rewritten to --busbars--.
Claim 2, lines 3-6, --the-- has been inserted before each instance of “first busbars”.
Claim 2, lines 3 and 5-6, --the-- has been inserted before each instance of “second busbars”.
Claim 3, line 1, --the elastic device further includes an elastic wave element;-- has been inserted after the recitation of “wherein”.
Claim 4, line 1, --the elastic device further includes an elastic wave element; and-- has been inserted after the recitation of “wherein”.
Claim 6 has been canceled. 
Claim 12, lines 2-3, --at least three-- has been inserted before the recitation of “IDT electrodes”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-5 and 7-12 are allowable over the prior art for the reasons stated in the office action mailed on 3/4/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843